Appeals by defendants, as limited by their briefs, from two sentences (one as to each defendant) of the Supreme Court, Queens County, both imposed January 26, 1973, upon their convictions of robbery in the third degree upon their guilty pleas. Sentences reversed, on the law, and cases remanded to Criminal Term for resentence. The sentences imposed were not excessive. CPL 380.50 requires, however, that the sentencing court ask the defendant whether he wishes to make a statement before sentence is imposed (People v Cummings, 45 AD2d 763; People v Brown, 41 AD2d 850). No opportunity was offered, in the alternative or otherwise, from which it can be gleaned whether there was "substantial compliance with the statutory requirement” (People v McClain, 35 NY2d 483, 488). Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.